 MAl.l.FAB.t IRON RANGE C(OMPANYMalleable Iron Range Company and Office and Pro-fessional Employees International Union, Local 39,AFL-C'IO-CLC. Case 30 (CA 5206August 21. 1979DECISION AND ORDERBY MEMBILRS JNKINS. MURPHY. AND) TRUISI)AI.IUpon a charge filed on May 8. 1979, by Office andProfessional Employees International Union, Local39, AFL-CIO-CLC, herein called the Union. andduly served on Malleable Iron Range Company,herein called Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 30, issued a complaint on May 17.1979, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 5, 1979, fol-lowing a Board election in Case 30-RC 3482. theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:' and that, commencingon or about May 1, 1979, and at all times thereafter.Respondent has refused, and continues to date to re-fuse. to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 29. 1979, Respondent filed a motion to dismissthe complaint because it failed to set forth a notice ofhearing or in the alternative to fix an answer date. OnJune 8, 1979. Respondent filed its answer to the com-plaint admitting in part. and denying in part. the alle-gations in the complaint.2On June 25. 1979, counsel fr the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 29. 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralIOfficial notice s taken of the record in the representation proceeding.Case 30 RC 3482. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electro svrtems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F 2d 26(5th Cir. 1969): Intertpe Co. .Penellv, 269 F.Supp. 573 DC.Va. 1967):Folettrr Corp. 164 NLRB 378 (19671, enld. 397 F.2d 91 (7th (ir. 1968)1 Sec9(d) of the NLRA. as amended.2 Thus, it appears Respondent abandons its motion to dismiss the com-plaint.Counsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the fotllowing:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition tothe Motion tfor Summary Judgment, Respondent ad-mits that the Union has requested that it bargain andthat it was refused to do so. but contends that thecertification of the Union is invalid because the unitcertified is inappropriate for the purposes of collectivebargaining.Review of the record herein. including that in therepresentation proceeding, Case 30 RC 3482., estah-lishes that, upon a petition duly filed under Section9(c) of the Act, a hearing was held before a hearingofficer of the National Labor Relations Board. There-after, the Regional Director issued a Decision andDirection of Election, wherein he found that the peti-tioned-for unit of all full-time and regular part-timeoffice and clerical employees, technical employees.and professional employees employed at the Employ-er's Beaver Dam, Wisconsin, flicility. but excludingprofessional. managerial. and confidential employees,outside sales personnel, guards and supervisors as de-fined in the Act, and all other employees in hargain-ing units represented by other labor organizations.constitutes an appropriate unit for the purposes ofcollective bargaining, and directed that an election bhsecret ballot be conducted among the employees inthat unit. The Regional Director further directed thata separate ballot be used for recording the vote of theone professional employee and that, if said employeedid not vote for inclusion in the unit with nonprofes-sional employees. a unit confined to office, clerical.and technical employees. excluding professional em-ployees. would be appropriate for the purposes of col-lective bargaining.Respondent filed a timely request for review andbrief in support of the request for review of the Re-gional Director's Decision and Direction of Election,alleging, in substance, that the Regional Directormade erroneous factual conclusions that a number ofemployees were not managerial employees or supervi-sors and that, by including these employees in theunit, the Regional Director departed from reportedprecedent requiring that managerial employees be ex-cluded from the collective-bargalning unit. By tele-244 NLRB No. 64485 I)I-('ISIONS ()F NATIONAL. I.ABOR RELATIONS BOARI)graphic order of March 22. 1979. the Board deniedRespondent's request for review.On March 28. 1979, a secret-ballot election wasconducted among employees in the aforementionedbargaining unit. The one professional eligible votercast a valid ballot against inclusion with nonprofes-sionals. With respect to the remaining ballots, thetally was 40 fr, and 15 against, the Union: therewere no challenged ballots. Thus, a majority of' theemployees Respondent in the appropriate unit, ex-cluding professional employees, selected the Union astheir representative for purposes of collective bargain-ing. On April 5, 1979. the Regional Director issued aCertification of Representative.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. IHIE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation with its prin-cipal place of business in Beaver Dam, Wisconsin, isengaged in the manufacturing of castings and appli-ances and jobbing work. Respondent, in the courseand conduct of its business, annually derives grossrevenues in excess of $50,000 from selling and ship-ping goods and materials, in interstate commerce,from its Wisconsin location directly to points outsidethe State of Wisconsin.'See Piltsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c). On July11, 1979. Respondent filed a motion entitled "Motion to Reopen Record toAdmit Exhibit as Newly Discovered Evidence." On July 23. 1979. the Gen-eral Counsel filed a motion in opposition to Respondent's motion. The Boardhereby denies Respondent's motion as the evidence Respondent seeks topresent does not constitute newly discovered evidence of which it was excus-ably ignorant.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeflectuate the policies of the Act to assert jurisdictionherein.II. 1111 IABO)R ()R(iANIZAllON INV()OI.VI)Office and Professional Employees InternationalUnion, Local 39, AFL ('10 (LC, is a labor organi-zation within the meaning of Section 2(5) of the Act.111. 111i UNFAIR l.AB)R PRA('II('ISA. 71ec Represctlntion ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time office andclerical employees and technical employees em-ployed at the Employer's Beaver Dam, Wiscon-sin, facility, but excluding professional, manage-rial, and confidential employees, outside salespersonnel, guards and supervisors as defined inthe Act and all other employees in bargainingunits represented by other labor organizations.2. The certificationOn March 28, 197o, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 30, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on April 5, 1979, and the Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent's Re/usalCommencing on or about April 27, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 1, 1979, and continuing at all times thereafter todate, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.486 MALLEABLE IRON RANGE COMPANYAccordingly, we find that Respondent has, sinceMay 1, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE lFFE('T OF T UNFAIR LABOR PRA(rTI('ESUPON (COMMRCEThe activities of Respondent, set forth in sectionIll, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade. traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. HE RFMII)NYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.4In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poullry Company. Inc., 136 NLRB785 (1962); Commerce Company d/bl/a Lamar Hlotel.140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964): BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Malleable Iron Range Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.' The General Counsel's request that the Board order Respondent to payto the Board and the Union reasonable costs and expenses incurred b) themin the investigation of this case including reasonable counsel fees and ex-penses is hereby denied as lacking in merit.2. Office and Professional Employees InternationalUnion, Local 39, AFL-CIO-CLC, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time office andclerical employees and technical employees employedat the Employer's Beaver Dam, Wisconsin, facility,excluding professional, managerial, and confidentialemployees, outside sales personnel, guards and super-visors as defined in the Act and all other employees inbargaining units represented by other labor organiza-tions, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since April 5. 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the atore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May I. 1979. and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with. restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act. and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( 1) of' the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Mal-leable Iron Range Company. Beaver Dam, Wiscon-sin, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Office and ProfessionalEmployees International Union, Local 39, AFLCIO-CLC, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time office andclerical employees and technical employees em-ployed at the Employer's Beaver Dam, Wiscon-sin, facility, but excluding professional, manage-487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrial, and confidential employees, outside salespersonnel, guards and supervisors as defined inthe Act and all other employees in bargainingunits represented by other labor organizations.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Beaver Dam, Wisconsin, facilitycopies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by the Re-gional Director for Region 30, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof; and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.5 In the event that this Order is enforced bh a Judgment of a United StallesCourt of' Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States ('ourt of' Appeals Enlforcing an Order of the Nationall.abor Relaltions Board'APPENDIXNoTI( E TO EMPL)oYiiEsPOSTED BY ORDER Or I'HENATIONAl. LABOR REI.ATIONS BOARIAn Agency of the United States GovernmentWE WILL NO)t refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Officeand Professional Employees InternationalUnion, Local 39, AFLICIO-CLC, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wii.i., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time office andclerical employees and technical employeesemployed at the Employer's Beaver Dam,Wisconsin, facility, but excluding professional.managerial, and confidential employees, out-side sales personnel, guards and supervisors asdefined in the Act and all other employees inbargaining units represented by other labor or-ganizations.MAL.I.EABIE IRON RANGE CO()MPANY488